DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

            Claim 10 is objected to because of the following informalities:  
            In claim 10, “…comprises and array of 16…” in lines 2 – 3 should be corrected to “…comprises an array of 16…”.  Appropriate correction is required.

Double Patenting

             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

            Claims 6 – 9, 11 – 12, 14 – 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 6 – 11 and 14 – 17 of U.S. Patent No. 11,088,741. Although the claims at issue are not identical, they are not patentably distinct from each other because:

          Re claim 6,
          Claim 6 of U.S. Patent No. 11,088,741 recites of a method of operating a millimeter wave (mmWave)-enabled wireless user device, within a wireless network comprising at least one wireless access node (Lines 1 – 4), the method comprising: receiving from the at least one wireless access node (Line 11), via an array of multiple antenna elements of the mmWave-enabled wireless user device (Lines 1 – 4), data relating to configuration of (i) the mmWave-enabled wireless user device for a maximum number of data layers supported for transmission of data in an UL (uplink) wireless channel, and (ii) one or more transmission protocols for the UL transmission of data (Lines 13 – 16); configuring the mmWave-enabled wireless user device according to the received data (Lines 17 – 18); and transmitting data on the UL wireless channel using the configured number of data layers and the one or more transmission protocols from the mmWave-enabled wireless user device to the at least one access node (Lines 17 – 22).
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

          Re claim 7,
          Claims 6 – 7 of U.S. Patent No. 11,088,741 recite of wherein the method further comprises providing the at least one wireless access node data relating to the determined maximum number of data layers comprises providing the data on an uplink shared channel established between the mmWave-enabled wireless user device and the at least one wireless access node.

          Re claim 8,
          Claim 8 of U.S. Patent No. 11,088,741 recites wherein: the transmitting data on the UL wireless channel using the configured number of data layers and the one or more transmission protocols comprises utilizing a precoding matrix configured by the at least one wireless access node for the configured number of data layers for the transmitting data on the UL.

          Re claim 9,
          Claim 9 of U.S. Patent No. 11,088,741 recites of wherein: the at least one wireless access node comprises a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) compliant gNodeB comprising at least one CU (controller unit) and at least one DU (distributed unit); the mmWave-enabled wireless user device comprises a 3GPP compliant UE (user equipment) having a plurality of ports associated with the array of antenna elements; and the providing the at least one wireless access node data relating to the determined maximum number of data layers supported comprises transmitting at least one information element comprising data relating to the determined maximum number of data layers supported on a PUSCH (Physical Uplink Shared Channel).

          Re claim 11,
          Claims 6 and 10 of U.S. Patent No. 11,088,741 recite of wherein the mmWave-enabled wireless user device comprises a 3GPP compliant UE (user equipment), the array of multiple antennas having a plurality of antenna elements, and the maximum number of data layers comprises a number greater than four (4) data layers.

          Re claim 12,
          Claims 6 and 11 of U.S. Patent No. 11,088,741 recites of wherein: the user device comprises a 3GPP compliant handheld mobile device; and the operating comprises operating the user device in either a cyclic prefix (CP) or discrete Fourier Transform (DFT) mode.

          Re claim 14,
          Claim 14 of U.S. Patent No. 11,088,741 recites of a wireless user device configured to operate within a MIMO (multiple input multiple output) transmission architecture using a plurality of spatial layers, the wireless user device comprising: digital processor apparatus; at least one wireless interface in data communication with the processor apparatus, the at least one wireless interface configured to utilize a plurality of spatial multiplexing layers and comprising respective one or more antenna elements for each of said plurality of spatial multiplexing layers; and a storage device in data communication with the processor apparatus and comprising a storage medium configured to store at least one computer program, the at least one computer program configured to, when executed on the processor apparatus, enable the wireless user device to: select either (i) operation in a transform precode mode, or (ii) operation in a non- transform precode mode, for uplink (UL) transmissions to a wireless base station within a millimeter wave frequency band; and based at least in part on the selection, perform at least a portion of the UL transmissions using the selected (i) or (ii).
             Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.


          Re claim 15,
          Claim 14 of U.S. Patent No. 11,088,741 recites of wherein the transform precode mode comprises discrete Fourier transform-based mode, and the non-transform precode mode is based at least in part on use of cyclic prefix.

          Re claim 16,
          Claim 15 of U.S. Patent No. 11,088,741 recites of wherein each of the transform precode mode and the non-transform precode mode each utilize multiple codewords.

          Re claim 17,
          Claim 14 of U.S. Patent No. 11,088,741 recites of wherein the user device comprises a 3GPP 5G NR UE (Third Generation Partnership Project Fifth Generation New Radio User Equipment), and the non-transform precode mode comprises a CP-OFDM (cyclic prefix-orthogonal frequency division multiplexing) mode which utilizes at least a dynamically allocated physical uplink shared channel (PUSCH) based at least on DCI (downlink control information) signaling from the base station on a PDCCH (physical downlink control channel).

          Re claim 18,
          Claim 14 of U.S. Patent No. 11,088,741 recites of wherein the transform precode mode comprises a DFT-S-OFDM (discrete Fourier transform spread OFDM) mode which utilizes at least two of a plurality of spatial multiplexing layers.

          Re claim 19,
          Claim 16 of U.S. Patent No. 11,088,741 recites of wherein the user device comprises a 3GPP 5G NR UE (Third Generation Partnership Project Fifth Generation New Radio User Equipment), and the uplink (UL) transmissions to the wireless base station within a millimeter wave frequency band comprises transmissions utilizing one or more configured grant (CG) PUSCH channels; wherein the at least one computer program is further configured to, when executed, determine at least one of (i) a configured number of spatial layers, or (ii) a configured number of codewords.

          Re claim 20,
          Claim 17 of U.S. Patent No. 11,088,741 recites of wherein the at least one computer program is further configured to, when executed, cause transmission of uplink control information comprising data indicating at least one of: (i) at least one of precoding or layer configuration, or (ii) codeword configuration.

          Re claim 21,
          Claims 1 and 2  of U.S. Patent No. 11,088,741 recite of a method of operating a millimeter wave (mmWave)-enabled wireless user device, within a wireless network comprising at least one wireless access node, the method comprising: receiving from a mmWave-enabled wireless user device first data regarding one or more MIMO (multiple input multiple output) configurations supported by the mmWave-enabled wireless user device; transmitting to the mmWave-enabled wireless user device, second data relating to configuration of the user device for transmission of data in an UL wireless channel, the second data based at least in part on the first data and configured to cause the mmWave-enabled wireless user device to configure itself, including at least a number of data layers to be used for the UL wireless channel, according to the second data; and receiving from the configured mmWave-enabled wireless user device, third data on the UL wireless channel using the configured number of data layers.
          Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

          Re claim 24,
          Claims 1 and 2 of U.S. Patent No. 11,088,741 recite of wherein the transmitting the second data comprises transmitting data indicative of at least one precoding matrix to be used by the mmWave-enabled wireless user device for at least the UL wireless channel.

           Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,088,741 in view of Park et al (US 10,523,358).

             Re claim 10, 
             Claim 6 of U.S. Patent No. 11,088,741 recite all the limitations of Claim 6 as well as receiving and transmitting occur with a frequency range comprising 52.6 GHz-71 GHz (Paragraph 0003). However, claim 6 of U.S. Patent No. 11,088,741 does not specifically recite of the array of multiple antenna elements comprises and array of 16 or greater antenna elements, and the mmWave-enabled wireless user device further comprises at least one wireless interface comprising 16 or greater antenna ports associated with the 16 or greater antenna elements, respectively.
            Park teaches of the array of multiple antenna elements comprises and array of 16 or greater antenna elements, and the wireless user device further comprises at least one wireless interface comprising 16 or greater antenna ports (#310, Fig.3) associated with the 16 or greater antenna elements (#305, Fig.3), respectively (Fig.3 and Col 9, Lines 20 – 43).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiving and transmitting occur with a frequency range comprising 52.6 GHz-71 GHz so as to accomplish the higher data rates for 5G. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array of multiple antenna elements comprises and array of 16 or greater antenna elements, and have a wireless interface comprising 16 or greater antenna ports associated with the 16 or greater antenna elements for high antenna gain and for a simultaneous generation of multiple beams.

           Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,088,741 in view of Morley (5G Small Cells and Cable, Realizing the Opportunity, A Technical Paper prepared for SCTE•ISBE, 2018)

           Re claim 13, 
           Claim 6 of U.S. Patent No. 11,088,741 recite all the limitations of claim 6 as well as wherein: receiving from the at least one wireless access node, via an array of multiple antenna elements of the mmWave-enabled wireless user device, data relating to configuration comprises receiving via an array of multiple antenna elements associated with a mmWave-enabled wireless user device from the at least one wireless access node the data relating to configuration, the receiving occurring over a mmWave frequency band utilized by the at least one wireless access node (see claim 6). However, claim 6 of U.S. Patent No. 11,088,741 does not specifically recite of the at least one wireless access node comprises at least one small-cell wireless access node operated by a multiple systems operator (MSO) and backhauled by hybrid fiber coax (HFC) network of the MSO; receiving via an array of multiple antenna elements associated with a fixed wireless access (FWA) mmWave-enabled wireless user device from the at least one small-cell wireless access node, the receiving occurring over an unlicensed mmWave frequency band utilized by the at least one small-cell wireless access node.
          Morley teaches of at least one wireless access node comprises at least one small-cell wireless access node operated by a multiple systems operator (MSO) and backhauled by hybrid fiber coax (HFC) network of the MSO (Page 4, Introduction); receiving via multiple antennas (multiple antennas, Page 5) associated with a fixed wireless access (FWA) mmWave-enabled wireless user device from the at least one small-cell wireless access node (FWA, Page 8), the receiving occurring over an unlicensed mmWave frequency band utilized by the at least one small-cell wireless access node (unlicensed band, Page 12).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 5G small cells by a MSO and backhauled by HFC network and receiving over an unlicensed mmWave frequency band via multiple antennas associated with a fixed FWA user device from the at least one small-cell wireless access node (FWA, Page 8) as described by Morley for high bandwidth and low-latency connections.

           Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 11,088,741 in view of Tang (US 2020/0059905). 

          Re claim 25,
          Claims 1 and 2 of U.S. Patent No. 11,088,741 recite all the limitations of Claim 21, except of wherein the configured mmWave-enabled wireless user device uses one of a CP (Cyclic Prefix)-OFDM or DFT (Discrete Fourier Transform)-S-OFDM modulation schemes for the UL wireless channel.
             Tang teaches of wireless user device uses one of a CP (Cyclic Prefix)-OFDM or DFT (Discrete Fourier Transform)-S-OFDM modulation schemes for the UL wireless channel (DFT-S-OFDM, CP-OFDM, Paragraphs 0034 – 0037 and Table 1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used one of a CP-OFDM or DFT-S-OFDM modulation schemes for the UL wireless channel for good spectral efficiency and resilience to selective fading.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claims 21 and 24 – 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosseini et al (US 2021/0044385).

            Re claim 21, Hosseini teaches of a method of operating a millimeter wave (mmWave)-enabled (mmW, Paragraph 0112) wireless user device (#115-b, Fig.3), within a wireless network comprising at least one wireless access node (#105-b, Fig.3), the method comprising: receiving from a mmWave-enabled wireless user device first data regarding one or more MIMO (multiple input multiple output) configurations supported by the mmWave-enabled wireless user device (#305, Fig.3 and Paragraphs 0138, 0146 – 0147 and 0164); transmitting to the mmWave-enabled wireless user device, second data (DCI, #315, Fig.2) relating to configuration of the user device for transmission of data in an UL wireless channel (SRI field of DCI, Paragraphs 0147 – 0151), the second data based at least in part on the first data and configured to cause the mmWave-enabled wireless user device to configure itself (#320, #325, Fig.2), including at least a number of data layers to be used for the UL wireless channel (a set of one or more spatial layers, Paragraph 0151 and Paragraphs 0007, 0085, 0141 – 0142 and 0148), according to the second data (DCI, #315, Fig.2); and receiving from the configured mmWave-enabled wireless user device, third data on the UL wireless channel using the configured number of data layers (PUSCH, #330, Fig.3 and Paragraph 0151).

            Re claim 24, Hosseini teaches of wherein the transmitting the second data comprises transmitting data indicative of at least one precoding matrix to be used by the mmWave-enabled wireless user device for at least the UL wireless channel (Paragraph 0134).

            Re claim 25, Hosseini teaches of wherein the configured mmWave-enabled wireless user device uses one of a CP (Cyclic Prefix)-OFDM or DFT (Discrete Fourier Transform)-S-OFDM modulation schemes for the UL wireless channel (DFT-S-OFDM, Paragraph 0098).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

           Claims 6 – 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0059905) in view of Ryoo et al (US 2018/0324715).

               Re claim 6, Tang teaches of a method of operating a wireless user device (5G, Paragraph 0082 and #20, Fig.1 and Terminal Device, Figures 2 – 6), within a wireless network comprising at least one wireless access node (#10, Fig.1 and Network device, Figures 2 – 5 and 9), the method comprising: receiving from the at least one wireless access node (DCI, Fig.2), via multiple antennas of the wireless user device (MIMO, Paragraph 0109), data relating to configuration of (i) the wireless user device for a maximum number of data layers supported for transmission of data in an UL (uplink) wireless channel (Paragraphs 0012 – 0013 and 0154), and (ii) one or more transmission protocols for the UL transmission of data (DFT-S-OFDM, CP-OFDM, Paragraphs 0034 – 0037 and Table 1); configuring the wireless user device according to the received data (Paragraphs 0034 – 0037); and transmitting data on the UL wireless channel using the configured number of data layers and the one or more transmission protocols from the wireless user device to the at least one access node (#240, Figures 2 – 5). However, Tang does not specifically teach of the user device being a millimeter wave (mmWave)-enabled wireless user device comprising an array of multiple antennas.
             Ryoo teaches of a millimeter wave (mmWave)-enabled wireless user device comprising an array of multiple antennas (Paragraph 0003 and 0005).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wireless user device comprise an array of multiple antennas and be millimeter wave (mmWave)-enabled so as to implement the 5G communication system.

              Re claim 7, Tang teaches of providing the at least one wireless access node data relating to the determined maximum number of data layers comprises receiving the data between the user device and the at least one wireless access node (see Figures 2 – 5 and Paragraph 0118). Ryoo further teaches of receiving the data on an uplink shared channel established between the user device and the at least one wireless access node (PUSCH, Paragraphs 0062 – 0072).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an uplink shared channel for sending the control information.

              Re claim 12, Tang teaches of wherein: the user device comprises a 3GPP compliant handheld mobile device (Paragraphs 0079 – 0080); and the operating comprises operating the user device in either a cyclic prefix (CP) or discrete Fourier Transform (DFT) mode (Table 1).

           Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Ryoo in view of Hwang et al (US 2020/0280398).

           Re claim 8, Tang and Ryoo teach all the limitations of Claim 7 except of wherein: the transmitting data on the UL wireless channel using the configured number of data layers and the one or more transmission protocols comprises utilizing a precoding matrix configured by the at least one wireless access node for the configured number of data layers for the transmitting data on the UL.            
          Hwang teaches of transmitting data on UL wireless channel using configured number of data layers (number of layers, Paragraph 0419) and the one or more transmission protocols (Paragraph 0237) comprises utilizing a precoding matrix configured by the at least one wireless access node for the configured number of data layers for the transmitting data on the UL (precoding matrix, Paragraph 0419).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  utilized a precoding matrix configured by the at least one wireless access node for the configured number of data layers for accurately transmitting data on the UL.

           Re claim 9, Tang, Ryoo and Hwang teach all the limitations of Claim 8 as well as Hwang teaches of wherein: the at least one wireless access node comprises a 3GPP (Third Generation Partnership Project) 5G NR (Fifth Generation New Radio) (Paragraphs 0085 and 0398) compliant gNodeB (gNB, Paragraph 0107, Fig.4) comprising at least one CU (controller unit) (#50, Fig.4) and at least one DU (distributed unit) (#40, Fig.4); the user device comprises a 3GPP compliant UE (user equipment) having a plurality of ports and associated antenna elements (Fig.43, Paragraphs 0177, 0222 and 0419); and the providing the at least one wireless access node data relating to the determined maximum number of data layers supported comprises transmitting at least one information element comprising data relating to the determined maximum number of data layers supported on a PUSCH (Physical Uplink Shared Channel) (Paragraphs 0353 and 0360).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a 3GPP 5G NR compliant gNodeB and a 3GPP compliant UE and transmitting at least one information element comprising data relating to the determined maximum number of data layers supported on a PUSCH for performing 5G communications.

           Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tang and Ryoo in view of Park et al (US 10,523,358).

             Re claim 10, Tang and Ryoo teach all the limitations of Claim 6 as well as Ryoo teaches of receiving and transmitting occur with a frequency range comprising 52.6 GHz-71 GHz (Paragraph 0003). However, Tang and Ryoo do not specifically teach of the array of multiple antenna elements comprises and array of 16 or greater antenna elements, and the mmWave-enabled wireless user device further comprises at least one wireless interface comprising 16 or greater antenna ports associated with the 16 or greater antenna elements, respectively.
            Park teaches of the array of multiple antenna elements comprises and array of 16 or greater antenna elements, and the wireless user device further comprises at least one wireless interface comprising 16 or greater antenna ports (#310, Fig.3) associated with the 16 or greater antenna elements (#305, Fig.3), respectively (Fig.3 and Col 9, Lines 20 – 43).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiving and transmitting occur with a frequency range comprising 52.6 GHz-71 GHz so as to accomplish the higher data rates for 5G. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array of multiple antenna elements comprises and array of 16 or greater antenna elements, and have a wireless interface comprising 16 or greater antenna ports associated with the 16 or greater antenna elements for high antenna gain and for a simultaneous generation of multiple beams.

           Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tang and Ryoo in view of Park and further in view of Takahashi et al (US 2022/0030517).

             Re claim 11, Tang and Ryoo teach all the limitations of Claim 6 as well as Tang teaches of wherein the mmWave-enabled wireless user device comprises a 3GPP compliant UE (user equipment) (Paragraphs 0079 – 0080). However, Tang and Ryoo do not specifically teach of the array of multiple antennas having a plurality of antenna elements, and the maximum number of data layers comprises a number greater than four (4) data layers.
            Park teaches of the array of multiple antennas having a plurality of antenna elements (#305, Fig.3) (Fig.3 and Col 9, Lines 20 – 43).
             Takahashi teaches of the maximum number of data layers comprises a number greater than four (4) data layers (8 layers, Fig.9).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the array have multiple antenna elements for high antenna gain and for a simultaneous generation of multiple beams. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the maximum number of data layers comprise a number greater than four (4) data layers for higher spectral efficiency.

           Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tang and Ryoo in view of Morley (5G Small Cells and Cable, Realizing the Opportunity, A Technical Paper prepared for SCTE•ISBE, 2018)

           Re claim 13, Tang and Ryoo teach all the limitations of claim 6 as well as Tang and Ryoo teach of wherein: receiving from the at least one wireless access node, via an array of multiple antenna elements of the mmWave-enabled wireless user device, data relating to configuration comprises receiving via an array of multiple antenna elements associated with a mmWave-enabled wireless user device from the at least one wireless access node the data relating to configuration, the receiving occurring over a mmWave frequency band utilized by the at least one wireless access node (see claim 6). However, Tang and Ryoo do not specifically teach of the at least one wireless access node comprises at least one small-cell wireless access node operated by a multiple systems operator (MSO) and backhauled by hybrid fiber coax (HFC) network of the MSO; receiving via an array of multiple antenna elements associated with a fixed wireless access (FWA) mmWave-enabled wireless user device from the at least one small-cell wireless access node, the receiving occurring over an unlicensed mmWave frequency band utilized by the at least one small-cell wireless access node.
          Morley teaches of at least one wireless access node comprises at least one small-cell wireless access node operated by a multiple systems operator (MSO) and backhauled by hybrid fiber coax (HFC) network of the MSO (Page 4, Introduction); receiving via multiple antennas (multiple antennas, Page 5) associated with a fixed wireless access (FWA) mmWave-enabled wireless user device from the at least one small-cell wireless access node (FWA, Page 8), the receiving occurring over an unlicensed mmWave frequency band utilized by the at least one small-cell wireless access node (unlicensed band, Page 12).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 5G small cells by a MSO and backhauled by HFC network and receiving over an unlicensed mmWave frequency band via multiple antennas associated with a fixed FWA user device from the at least one small-cell wireless access node (FWA, Page 8) as described by Morley for high bandwidth and low-latency connections.

           Claims 14 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Huang et al (US 2019/0222399) and further in view of Yokomakura et al (US 2020/0351127).

            Re claim 14, Tang teaches of a wireless user device (#20, Fig.1 and Terminal Device, Figures 2 – 6) configured to operate within a MIMO (multiple input multiple output) transmission architecture (MIMO, Paragraph 0109) using a plurality of spatial layers (Paragraphs 0012 – 0013 and 0154), the wireless user device comprising: digital processor apparatus (Figures 6 – 7); at least one wireless interface in data communication with the processor apparatus (Figures 1 – 2), the at least one wireless interface configured to utilize a plurality of layers (Paragraphs 0012 – 0013 and 0154) and comprising respective one or more antennas (MIMO, Paragraph 0109); and a storage device in data communication with the processor apparatus and comprising a storage medium configured to store at least one computer program (Paragraphs 0043, 0066 and 0261), the at least one computer program configured to, when executed on the processor apparatus, enable the wireless user device to: select either (i) operation in a DFT-S-OFDM mode, or (ii) operation in a CP-OFDM mode, for uplink (UL) transmissions to a wireless base station (DFT-S-OFDM, CP-OFDM, Paragraphs 0034 – 0037, Figures 2 – 6 and Table 1) within a 5G frequency band (5G, Paragraph 0082); and based at least in part on the selection, perform at least a portion of the UL transmissions using the selected (i) or (ii) (#240, Fig.2). However, Tang does not specifically mention of the layers being plurality of spatial multiplexing layers and respective one or more antenna elements for each of said plurality of spatial multiplexing layers. Tang does not specifically teach of the user device to selectively operate in either of a transform precode mode or non-transform precode mode for uplink (UL) transmissions to a wireless base station within a millimeter wave frequency band.
            Huang teaches of a plurality of spatial multiplexing layers and respective one or more antenna elements for each of said plurality of spatial multiplexing layers (Paragraph 0090) in a millimeter wave frequency band (Paragraph 0088).
            Yokomakura teaches of selectively operate in either of a transform precode mode or non-transform precode mode for uplink (UL) transmissions to a wireless base station (transform precoding enabled for DFT-S-OFDM and transform precoding not enabled for CP-OFDM, Paragraph 0104).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have spatial multiplexing layers and respective one or more antenna elements for each of said plurality of spatial multiplexing layers to enhance wireless signal performance or functionality and have the wireless user device be millimeter wave (mmWave)-enabled for implementing the 5G communication system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selectively operate in either of a transform precode mode or non-transform precode mode for uplink (UL) transmissions for switching between the DFT-S-OFDM and CP-OFDM.

            Re claim 15, Tang, Huang and Yokomakura teach all the limitations of Claim 14, as well as Yokomakura teaches of wherein the transform precode mode comprises discrete Fourier transform-based mode, and the non-transform precode mode is based at least in part on use of cyclic prefix (transform precoding enabled for DFT-S-OFDM and transform precoding not enabled for CP-OFDM, Paragraph 0104) (see claim 9).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selectively operate in either of a transform precode mode or non-transform precode mode for uplink (UL) transmissions for switching between the DFT-S-OFDM and CP-OFDM.

            Re claim 16, Tang wherein each of the transform precode mode and the non-transform precode mode each utilize multiple codewords (Paragraphs 0132 – 0134).

             Re claim 17, Tang, Huang and Yokomakura  teach all the limitations of claim 14 as well as Huang teaches of wherein the user device comprises a 3GPP 5G NR UE (Third Generation Partnership Project Fifth Generation New Radio User Equipment) (Paragraphs 0003 and 0255), and the non-transform precode mode comprises a CP-OFDM (cyclic prefix-orthogonal frequency division multiplexing) mode which utilizes at least a dynamically allocated physical uplink shared channel (PUSCH) (PUSCH, Paragraphs 0005 and 0070 – 0072) based at least on DCI (downlink control information) signaling from the base station on a PDCCH (physical downlink control channel) (DCI and PDCCH, Paragraphs 0004 and 0070 – 0072).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wireless user device be a 3GPP 5G NR UE performing communication on a PDCCH and PUCCH as described in Huang so as to implement the 5G communication system.

             Re claim 19, Tang, Huang and Yokomakura teach all the limitations of claim 14 as well as Tang teaches of wherein the at least one computer program is further configured to, when executed, determine at least one of (i) a configured number of spatial layers, or (ii) a configured number of codewords (Paragraphs 0012 – 0014 and 0132 – 0134). Huang further teaches of wherein the user device comprises a 3GPP 5G NR UE (Third Generation Partnership Project Fifth Generation New Radio User Equipment) (Paragraphs 0003 and 0255), and the uplink (UL) transmissions to the wireless base station within a millimeter wave frequency band comprises transmissions utilizing one or more configured grant (CG) PUSCH channels (Paragraphs 0004 and 0108 – 0109).
              It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wireless user device be a 3GPP 5G NR UE utilizing one or more configured grant (CG) PUSCH channels as described in Huang so as to implement the 5G communication system.

             Re claim 20, Tang teaches of wherein the at least one computer program is further configured to, when executed, cause transmission of uplink control information comprising data indicating at least one of: (i) at least one of precoding or layer configuration, or (ii) codeword configuration (Paragraphs 0012 – 0014 and 0132 – 0134).

           Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hosseini in view of Takahashi.

            Re claim 23, Hosseini teaches all the limitations of claim 21 as well as wherein the receiving the first data comprises receiving at the at least one wireless access node at least one PUSCH-ServingCellConfig Information Element (IE), the at least one PUSCH-ServingCellConfig Information Element (IE) comprising data indicating the number of data layers (PUSCH-ServingCellConfig, Paragraph 0137).
              Takahashi teaches of wherein the receiving the first data comprises receiving at the at least one wireless access node at least one PUSCH-ServingCellConfig Information Element (IE), the at least one PUSCH-ServingCellConfig Information Element (IE) comprising data indicating the number of data layers, the number of data layers selected from a group consisting of 6 data layers, 8 data layers, 16 data layers, 32 data layers, and 64 data layers (Paragraph 0052 – 0054 and Figures 9 – 10).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the maximum number of data layers comprise a number greater than four (4) data layers for higher spectral efficiency.

Allowable Subject Matter

           Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633